DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 02/24/2022 has been entered.

Status of the Claims
	Receipt of Remarks/Amendments filed on 02/24/2022 is acknowledged. Claims 2, 9, and 11 are cancelled. Claims 12-20 are withdrawn. Claims 1, 4, and 21 have been amended. Claims 1, 3-8, 10, and 21 are presented for examination on the merits for patentability.
Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application.	

Priority
This Application, 16546400, filed 08/21/2019 claims foreign priority to 108111403, filed 03/29/2019.

Modified Rejection as Necessitated by the Amendment filed on 08/23/2022
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8, 10 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 was amended and now recites “wherein the antibacterial colloid by the method for manufacturing an antibacterial colloid”, which is indefinite. It is unclear what is meant by this phrase as a word appears to have been omitted. For the purposes of compact prosecution, the Examiner will interpret this to mean that the word “obtained” is omitted. All claims depending from Claim 1 are also rejected.
Claim Interpretation
	Claim 1 recites immersing “the three-dimensional configuration template in the initial gel”. Absent a definition in the specification, “initial gel” in the context of sol-gel technique will be interpreted by the Examiner to mean the stage when the viscosity of the sol increases, also known as foaming, but not completely hardened.  Foaming is approaching the gelling point, which is the point at which the foamed sol does not move; casting must take place prior to this gelling point.  See Jones and Hench, Journal of Biomedical Materials Research Part B: Applied Biomaterials: An Official Journal of The Society for Biomaterials, The Japanese Society for Biomaterials, and The Australian Society for Biomaterials and the Korean Society for Biomaterials 68.1 (2004): 36-44. p. 37, Foaming section.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-7, 10, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ciraldo et al. (Materials 2018, 11, 692), hereinafter Ciraldo, and in view of Jiang et al. (US 2009/0175948 A1, Jul. 9, 2009), hereinafter Jiang, and Jones and Hench (Journal of Biomedical Materials Research Part B: Applied Biomaterials: An Official Journal of The Society for Biomaterials, The Japanese Society for Biomaterials, and The Australian Society for Biomaterials and the Korean Society for Biomaterials 68.1 (2004): 36-44), hereinafter Jones, and Sharma et al. (Advances in Colloid and Interface Science 204 (2014) 15-34), hereinafter Sharma, and Pacioni et al. ("Synthetic routes for the preparation of silver nanoparticles." Silver nanoparticle applications. Springer, Cham, 2015. 13-46), hereinafter Pacioni, and Sen et al. (US 2007/0292486A1), hereinafter Sen, and Shih et al. (J Biomed Mater Res Part B 2015:103B:899–907), hereinafter Shih, as evidence by Rafiq et al. (Asian Australas. J. Anim. Sci. Vol. 29, No. 7: 1022-1028 July 2016), hereinafter Rafiq. 
Applicant’s claim
Applicant claims a method of manufacturing an antibacterial colloid, comprising steps of: providing and mixing raw materials or precursors constituting a ceramic substrate, a silver material or a precursor, and a template surfactant to form a mixture, wherein the raw materials or precursors comprise at least silicon and oxygen; wherein when a total quantity of the raw materials or the precursors thereof is M1 mole, a quantity of the silicon included in the raw material or the precursor thereof is Msi mole, a quantity of the silver material or the precursor thereof is Msilver mole, the Msi is at least 70% of the M1, and the Msilver is less than or equal to 10% of the M1; forming the initial gel by a sol-gel technique; providing a three-dimensional configuration template having a macroporous structure;  immersing the template in the initial gel at least one time;  forming the ceramic substrate by performing a heat treatment at or above 400°C on the template, wherein the ceramic substrate has a hierarchically meso-macroporous structure having a plurality of first silver nanoparticles confined therein, and the plurality of first silver nanoparticles have a slow release effect; providing a protein medium with the protein component containing at least S-H or N-F functional group that can reduce the silver ions to silver atoms; mixing and oscillating the medium with the ceramic substrate to cause  release of silver ions by slow release effect; and reducing a part of the plurality of silver ions to nucleate and grow by the protein component, wherein the part of the plurality of silver ions grow up to form a plurality of second silver nanoparticles; providing a filter to remove the ceramic substrate and impurities;  wherein the antibacterial colloid comprises the medium, the plurality of second silver nanoparticles having an average particle diameter less than 10 nm, and the plurality of silver ions having a concentration greater than 20 ppm, and the antibacterial colloid is free from nitrate ions; wherein the meso-macroporous structure comprises a plurality of macropores and wall having a plurality of arranged mesopores and the macropores are separated by the wall; wherein the template surfactant and the immersed three-dimensional configuration template are removed during heat treatment; wherein the protein component is casein obtained from animal milk or a plant extract; wherein the MSi is at least 70% and Msilver is 1%. 
Determination of the scope and content of the prior art
(MPEP 2141.01)

Ciraldo teaches the synthesis and activity of silver-doped mesoporous bioactive glass (Ag-MBG). Specifically, the use of sol-gel method with surfactants to obtain the mesoporous material for controlled drug-delivery, and how this structure showed sustained release of silver from the matrix, which is useful for inhibiting bacteria (Abstract).   Ciraldo teaches the synthesis of ion-doped mesoporous bioactive glass Ag-MBG containing (in mol %:) 78% SiO2, 20% CaO, 1.2% P2O5, and 0.8% Ag2O.  Nonionic surfactant Pluronic® 127 was used as structure directing agent, which is interpreted as the template surfactant for forming mesopores, as found in the instant specification [0050]. This was dissolved in ethanol. Glass precursors used were tetraethyl orthosilicate (TEOS), triethyl phosphate (TEP), calcium nitrate (Ca(NO3)24H2O), and silver nitrate. The resulting gels were heated for calcination, i.e. forming the ceramic substrate, at 700 [Symbol font/0xB0]C.
Ciraldo teaches that synthesis of fabricated scaffolds, citing the first highly porous bioactive glass-ceramic 3D scaffold developed in the field, which uses standard foam replica technique and polyurethane foam templates, which serves as three-dimensional configuration template (p. 2, 3rd paragraph). The replication technique was applied in combination with MBGs leading to interconnected macroporous network with mesoporous struts (p. 2, 3rd paragraph).  The Examiner interprets “struts” to encompass the “walls” instantly claimed. Ciraldo exemplifies the use of marine sponges as sacrificial template for the foam replica technique wherein the sponge is soaked or immersed in the bioactive glass slurry then heat treated to burn the sacrificial template and sinter the struts. The resulting scaffold were then coated with Ag-MBG sol solution and calcined at 700 [Symbol font/0xB0]C (Section 2.5). Characterization shows the foam replica scaffolds exhibit macroporosity optimal for infiltration and migration of cells (Section 3.6; Fig. 9). Coli). Thus, the resulting scaffolds with interconnected macroporous network and uniform mesoporous struts renders obvious the hierarchically meso-macroporous structure instantly claimed. 
Ciraldo recites that the elemental analysis performed on the Ag-MBG formulation confirmed that the glass preparation was optimally degradable and capable of releasing silver ions both with an initial burst release and a longer term sustained release, rendering obvious the slow release effect instantly claimed, which could be very beneficial for antimicrobial biomedical applications (p. 12, 1st paragraph). 
Ciraldo renders obvious features of Claims 1 and 21, providing and mixing raw materials comprising a ceramic substrate, a silver material, and a template surfactant, wherein silicon and oxygen are present, forming an initial gel by sol-gel technique, and forming the ceramic substrate by heating at or above 400 [Symbol font/0xB0]C, providing a three-dimensional configuration template, wherein the ceramic substrate has hierarchically meso-macroporous structure, and the slow release of the silver nanoparticles. With the use of sponge, Pluronic F®-127, and Ag-MBG, the resulting product renders obvious Claims 3 and 4, as evidenced by the instant specification which recites natural sponge as a three-dimensional configuration template [0025], which enables the creation of a plurality of macropores and a wall having a plurality of arranged mesopores created by the surfactant, and the plurality of macropores are separated by the wall, with the wall formed from the raw materials and silver nanoparticle. Ciraldo’s method of using natural sponge as configuration template, as similarly indicated in the instant specification, creates the plurality of macropores and a wall (struts) having a plurality of arranged mesopores, the mesopores being created using the surfactant template Pluronic® F127, as also recognized by the instant specification as a template surfactant forming the mesoporous structure [0049].   
  The use of heat treatment to remove the sacrificial template renders Claim 5 obvious.  The surfactant template and nitrate, i.e. silver precursor, is also removed by high temperature calcinations as evidenced by Ciraldo ([0061], [0068], [0071]-[0072]), rendering the product free of nitrate as recited in Claims 1 and 21.
With Ciraldo’s teaching of mole ratios to synthesize Ag-MBG: 78% SiO2, 20% CaO, 1.2% P2O5, and 0.8% Ag2O, Ciraldo renders obvious Claims 1, 10 and 21. The 0.8% Ag2O is near and can be rounded up to 1%.
Ciraldo also suggests that Ag-MBG can be used as main component of a nanostructured coating for bone-tissue-engineering porous scaffolds, enriching the scaffold with antibacterial properties (p. 14, 1st paragraph), suggesting its usefulness with nanoparticles. 
Ciraldo describes a bioactivity test observing the release of Ag+ ions from Ag-MBG in SBF solution (p. 7, 2nd paragraph; Figs. 6C and 7). The results suggest that the antibacterial effects is induced by release of Ag+ from the Ag-MBG (p. 10, 1st paragraph).  Ag-MBG powder was added to simulated body fluid (SBF), allowing to form a layer of hydroxycarbonate apatite (HCA), the mineral phase of natural bone (Section 2.2). It was observed that HCA shield the release of Ag+ from MBG (p. 7, last paragraph). Thus, Ciraldo recognizes the use of a medium in causing the release of silver in slow release effect as recited in Claims 1 and 21. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Ciraldo does not expressly teach immersion of the template in an initial gel, nor teach wherein the ceramic substrate have a plurality of silver nanoparticles; providing a protein medium with the protein component containing at least S-H or N-F functional group that can reduce the silver ions to silver atoms; mixing the medium with ceramic substrate to release the silver ions in slow release effect; reducing part of the plurality of silver ions to nucleate and grow to form second nanoparticles having an average diameter of less than 10 nm, and the silver ions having a concentration greater than 20 ppm.  
Ciraldo does not teach the use of filter to filtrate the antibacterial colloid to remove the ceramic substrate and impurities.  
Jiang cures the deficiency by teaching the use of filter and the concentration of silver and silicon in the total quantity of raw materials or precursors. Jiang is in the field of nanosilver-silica composite for use as antibacterial agent, and reports the method of forming such composite using aminopropyltriethoxysilane (AMPTES) and AgNO3 as starting materials (Abstract). In Jiang’s method, the nanocomposite particles are collected on a filter 170 ([0034]-[0036]).  Jiang also describes an exemplary method where the nanostructure particles are collected and trapped on a filter paper ([0039], Example 1). Collecting and trapping the nanocomposite particles would separate these particles from the substrate and impurities, thereby rendering the filtration feature in Claims 1 and 21 obvious.  
Jones is in the field of tissue engineering and teaches the sol-gel foaming process. Jones teaches that the viscosity of the sol increases as the condensation reaction forming the silica network proceeds, ultimately reaching the gelling point at which the foamed sol (gel) does not move (p. 37, foaming section).  As such, the template must be immersed prior to this point, and therefore should be added at the initial gel, i.e. as the viscosity of the sol approaches the gelling point at which it is incapable of casting. 
Sen is in the field of nanoparticle composites and relates the invention of polymeric materials comprising silver salt nanoparticles within a polymeric matrix (Abstract). Sen recites that the particles may comprise a silver such as silver or a heavy silver, and the composite may have antimicrobial properties due to the properties of the polymer, e.g. N-substituted polyvinylpyridinium (NPVP), and/or the particles; The particles may be Ag ion releasing nanoparticles ([0057], [0066]-[0069]. Sen has taught that silver ions released over extended periods of time in composite materials provide persistent biocidal properties [0017]. In one embodiment, Sen teaches NPVP with silver bromide that gave a translucent yellow colloidal solution [0075]. In another embodiment, Sen teaches a polymeric composite of silver para-toluenesulphonate (AGPTS), and the colloidal solution tested for antibacterial properties [0076]. Addition of AGPTS to the polymer solution yielded a colloidal solution of the polymer nanoparticles composite. As the silver salt is added to the polymer solution, AgBr molecules aggregate to form nanoparticles. Steric stabilization of the particles also contributes in preventing particle aggregation and limits the size of the particles in the nm range ([0076]-[0078]). According to Sen, the composite colloidal solution may be used to form coatings on glass, which have negative surface due to Si-O-groups, and even porous surfaces [0078]-[0079].  Ceramic surfaces may also be used [0097]. 
Sen teaches that the nanoparticles may be modified, for example by reducing the silver using a reducing agent [0065]-[0066]. Sen recognizes that slow release of biocide is ideal, wherein the biocide species such as silver ions can slowly diffuse in the surrounding environment to reduce infection ([0137], [0156], [0161]). Furthermore, the particles of Sen will have controllable size within the composite to control the release rates of the biocide [0013]-[0114]. By varying the size of the embedded AgBr particles, the leaching rate of Ag+ can be controlled and finds applications for example in wound dressing, etc. ([0122]-[0123]; [0148]-0156]. As such, Sen suggests the slow release effect of the plurality of first silver nanoparticles and reducing the silver ions as recited in Claims 1 and 21.  
Regarding the concentration of the plurality of silver ions being greater than 20 ppm, Sen illustrates antibacterial activity of the nanocomposite between 100 µg/mL to 200 µg/mL in human serum, saliva, or blood (Table 8).  Starting with this amount of silver nanocomposite, one may obtain 20 ppm of silver ions depending on, for instance, the nanoparticle size, which would affect the concentration and rate of diffusion of Ag+.  
Sharma is in the related field of silver nanoparticles and teaches the different natural organic matters (NOM) involved in the transport of silver nanoparticles (AgNPs), including proteins that stabilize AgNPs. Sharma teaches that the basic aim of using organic coating is to stabilize AgNPs against aggregation and/or in certain stage of particle growth, and that the agent, which includes proteins, may also serve as the reductant for the Ag+ in some cases (p. 17, L. Col.). Sharma cited citrate as commonly used reductant and capping agent to synthesize AgNPs (Fig. 3; p. 17, R. Col., 2nd paragraph). Sharma teaches that AgNPs may be transformed in many different ways including dissolution, which can lead to neoformation (Fig. 2; p. 16, last paragraph in L. Col., to 1st paragraph, R. Col.).  Pacioni supports Sharma by teaching that when reduction of Ag+ by citrate occurs, particle seeds are formed, and the remaining anion can complex to the silver surface decreasing the total amount of citrate available in the bulk to further reduce more Ag+. As such, fewer new seeds are forming, and the initial particles begin to grow at the expense of the smaller ones, with the viscosity of the medium affecting size control (5th paragraph of p. 16 to 1st paragraph of p. 17; Fig. 3). Pacioni also suggests that the different mechanism of growth particle would depend on the reduction method, which would affect the rate of growth and the size of the AgNPs (p. 16, 5th and 6th paragraphs).  Therefore, Pacioni teaches that citrate reduces part of the plurality of Ag+, which nucleate and grow, but not all, and a plurality of second silver nanoparticles is created and grown from the Ag+.  This Ag+ may be released by the first silver nanoparticles of Ciraldo and Sen. 
Sharma also names many coatings for silver nanoparticles, which include citrate, peptides, etc. (Table 1). Sharma recites casein, a milk protein, produce very stable AgNPs, and that agglomeration of the nanoparticles highly depend on casein concentration and the pH (p. 19-20, section 3.2 and 3.3; Fig. 10). As can be deduced from Sharma and Pacioni, both citrate and casein act as reducing agents and stabilizers to the nanoparticles, with the negative charge of both organic/peptide coatings able to form complexes with the AgNPs (Sharma, p. 20, entire R. Col.; Pacioni, 5th paragraph of p. 16 to 1st paragraph of p. 17; Fig. 3).    A skilled artisan would deduce that, similar to the effect of citrate, casein would also result in the formation of a second nanoparticles grown from the released Ag+ of the plurality of the first particles, rendering obvious growing part of the silver ions to form a plurality of second silver nanoparticles as recited in Claim 1. Thus, Sharma in view of Pacioni renders the features of Claims 1, Claims 6, 7, and 21 obvious. Regarding the limitation of the “the protein component containing at least S-H or N-H functional group that can reduce silver ions to silver atoms” in Claim 1, casein contains amino acids with S-H and N-H functional groups, including histidine, lysine, as well as cysteine and methionine as evidenced by Rafiq (Abstract; p. 1025, R. Col.: p. 1026, R. Col. to p. 1027, L. Col.; Figs. 1-4). 
Shih is in the same field of endeavor and discusses doping mesoporous bioactive glasses (MBGs) with silver (Ag), and the MBG have amorphous structure with nanocrystalline Ag inclusions (Abstract). Shih relates the antibacterial properties of several silver and silver ion dopants in bioglasses such as Ag, Cu, Zn, Mn and Fe are well studied and that Ag dopant had the best antibacterial activity against Escherichia coli and Staphylococcus aureus (p. 899, R. Col, 1st paragraph). Shih demonstrated the synthesis of spherical mesoporous particles of pure MBG using silver acetate (AgA) and silver nitrate (AgN) showing the macropores being separated by a wall with plurality of mesopores (Fig. 3; p. 902, L. Col. paragraph). The average Ag nanoparticles have sizes of 9 and 7 nm (Figs. 3 and 5; p. 902, L. Col. to R. col. 2nd paragraph). These sizes lie inside the size range instantly claimed in Claims 1 and 21. Shih compared the resulting nanocrystals from AgA versus AgN and teaches that Ag ion diffusion is considerably enhanced in the smaller Ag particles, leading to Ag-doped MBG powders having better antibacterial properties than the commercial Ag powder. Slightly larger inhibition zone for AgN MBG precursor correlates well with slightly smaller Ag crystallites compared to AgA MBG (p. 905, L. Col. 2nd paragraph to R. Col, 1st paragraph). When AgN is used as precursor, the Ag particles are homogeneously distributed within the MBG (Conclusions). As such, Shih teaches that AgN is an ideal precursor. Shih reiterates that calcination at high temperature ensures maximal removal of residual AgN precursor in the final product, thereby removing the nitrate ions (p. 900, L. Col. 3rd paragraph). 
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
While Ciraldo does not expressly teach the antibacterial colloid, which is free from nitrate ions, Ciraldo teaches calcination at high temperature which decomposes the silver precursors, thus suggesting that the nitrates are removed. Removal of the nitrates means that the free Ag+ ions is only being released from the Ag nanoparticle only and its release is controlled by the desired factors, i.e. nanoparticle size, etc. to obtain the desired antibacterial effects.  
The claimed method requires a temperature at or above 400 [Symbol font/0xB0]C, which overlaps with the temperature of Ciraldo at 700 [Symbol font/0xB0]C. Because the temperature disclosed by the prior art lies inside the claimed range, a prima facie case of obviousness exists.
The MSi and Msilver of Ciraldo also overlap with the instantly claimed amounts.  As such, a prima facie case of obviousness exists.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jiang with that of Ciraldo and add the filtration step taught by Jiang. Filtration is a known technique in the art. For instance, Jiang discloses a method to remove the nanocomposite from impurities using filter paper or incorporating a filter system before particle collection ([0035], [0039]). Hence, one with ordinary skill in the art would have applied the known technique of filtration as taught by Jiang to the method of Ciraldo. It can be expected that using this technique would lead to a product separated from impurities. Applying a known technique to a known method ready for improvement to yield predictable results is the rationale supporting obviousness. See MPEP § 2143 and KSR International Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007).	
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the teaching of Jones in combination with Ciraldo and immerse the template during the initial gel formation, and not when the gelling point is reached, at which the gel does not move. One would have been motivated to do so because Jones teaches that the viscosity of the sol increases as the condensation reaction forming the silica network proceeds, and when the gelling point is reached, the gel will not move and cannot be casted. Therefore, it would be obvious to a skilled artisan to add the template prior to this point in order for the initial gel to assume the form of the template. 
Sharma is in the related field of silver nanoparticles and recognizes the utility of casein as protein media that can control aggregation and growth of the nanoparticles and serve as reductant for the silver ions. Sharma also recognizes that the dissolution of AgNPs can lead to neoformation.  Such neoformation can manifest in the formation of second silver nanoparticles when reduction occurs, per the teaching of Pacioni.  A skilled artisan would deduce that, similar to the effect of citrate, casein would also result in the formation of a second silver nanoparticles grown from the released Ag+ of the plurality of the first particles. As such, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Sharma and Pacioni with that of Ciraldo, Jones and Sen, and use organic material stabilizer, specifically casein as medium, and mixing and oscillating the casein medium with the ceramic substrate causing, in part, the growth of the first silver nanoparticle, and also the release of the silver ions. By mixing and oscillating the casein medium with the ceramic substrate, one would enjoy success in controlling the aggregation and nanoparticle size, which also dictates the leaching and release rates of the silver ions from the ceramic substrate that would exert biocidal effects, thereby modulating the concentration of the biocide released over the desired period of time. Thus, the addition of casein stabilizer to the method of Ciraldo for manufacturing antibacterial colloid is obvious under “predictable use of prior art elements according to their established functions.” See MPEP 2141 and KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 417, 82 USPQ2d 1385, 1396 (2007). 
Because Sen and Shih are in related fields of endeavor, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, and with reasonable expectations of success, to combine the teachings of Ciraldo, Jones, Sharma, Pacioni, Sen, and Shih, and make colloidal solutions containing silver nanoparticles, and control the release rates of the Ag+ ions from the composite of Ciraldo to optimize the biocidal activity. Sen recognizes the addition of reductants.  Sharma teaches that casein can serve as reductant for the silver ions, and can stabilize nanoparticle growth. Sharma’s casein contain amino acids with S-H and N-H functional groups, including histidine, lysine, as well as cysteine and methionine as evidenced by Rafiq that can reduce silver ions to silver atoms.  Sharma and Pacioni teaches coatings including citrate and casein that could lead to neoformation of second silver nanoparticles. By controlling the size of these second silver nanoparticles formed, i.e. using particle size of less than 10 nm in diameter, Ag ion diffusion will be enhanced as Shih teaches that such event is observed in the smaller Ag particles, leading to Ag-doped MBG powders having better antibacterial properties than the commercial Ag powder. Per Sen, controlling the leaching rate of Ag+ finds applications for example in wound dressing, etc. providing motivation to a skilled artisan to control the second silver nanoparticle size taught by Sen and Shih in the method of Ciraldo, Jones, Sharma and Pacioni. Because the sizes disclosed by the prior art lie inside the claimed range, a prima facie case of obviousness exists.
The claimed method requires silver ions concentration of greater than 20 ppm. It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the concentration teachings of Sen, specifically starting with 100 ppm of silver nanocomposite, with that of primary art Ciraldo because Sen teaches that use of silver nanocomposite at this amount exhibits bacteriocidal activity.  A skilled artisan would optimize the concentration of silver nanoparticles, for example by adjusting the size of the nanoparticle, or the pH of the media, or the amount and type or reducing agent to arrive at the desired concentration of silver ions, and thereby arriving at the claimed concentration.  The concentrations of the silver nanoparticles and silver ions are an experimental parameter considered to be a result-effect variable that is within the skill of the ordinary artisan to modify and is commonly carried out in the art as part of routine optimization.  The Sen reference is evidence to this; The references are in the same field of endeavor and they provide a reasonable expectation of success. Furthermore, while the exact silver ion concentration is not disclosed by Ciraldo or the other references, it is generally noted that differences in concentration do not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such “greater than 20 ppm” is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Given that applicant did not point out the criticality of “greater than 20 ppm” of the invention, it is concluded that the normal desire of scientists or artisans to improve upon what is already generally known would provide the motivation to determine where in a disclosed set of ranges is the optimum silver ion concentration. NOTE: MPEP 2144.05.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ciraldo in view of Jiang, Jones, Sharma, Pacioni, Sen, and Shih, as evidenced by Rafiq, as applied to Claims 1 and 6 above and in view of Liu et al. (Colloids and Surfaces A: Physicochem. Eng. Aspects 41 7 (2013) 18-25), hereinafter Liu.
Applicant’s claim
Applicant claims a method of Claim 1, wherein the casein is obtained from animal milk or a plant extract; wherein casein concentration is from 10-30 g/L as part of the medium.
Determination of the scope and content of the prior art
(MPEP 2141.01)

	The teachings of Ciraldo, Jiang, Jones, Sharma, Pacioni, Sen, and Shih have been set forth supra. 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Ciraldo, Jiang, Jones, Sharma, Pacioni, Sen, and Shih do not teach casein concentration from 10-30 g/L as part of the medium.  
Liu is also in the field of silver nanoparticles. Specifically, Liu relates the preparation of casein-stabilized gold nanoparticles, which may have application in nanoscience and biomedical applications (Abstract). Liu describes the effect of casein concentration on gold nanoparticles (GNPs), teaching that GNPs prepared in 5 mg/mL casein solution have an average diameter of 4.9 nm, whereas when 10 mg/mL casein solution is used, the GNP diameter goes down to 3.7 nm, suggesting that higher casein concentration result in smaller GNPs as the capping function of casein goes up (p. 21, L. Col., 1st paragraph; Fig. 4). Liu goes on to recite that smaller particles are more active because they have a larger numbers of surface atoms available for catalysis, i.e., the higher rate of reduction involving smaller particles is due to the higher surface area, and that at 10 mg/mL casein, GNP have smaller size and slower reduction rate (p. 22, R. Col., 2nd paragraph).  This reiterates the teachings and suggestions of Sen regarding the size of the nanoparticles affecting the rate of diffusion of the silver ion.  Ergo, casein is an ideal reductant that would control the size and availability of the silver ions. Thus, per the teaching of Liu, an ideal starting concentration is 10 mg/mL concentration, which is the same as 10 g/L, which may result in the smaller particle size and slower diffusion rate, and renders Claim 8 obvious.   
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu with that of Ciraldo, Jones, Sharma, Pacioni, Sen, and Shih and use 10 mg/mL (or g/L) concentration of casein as protein medium for the silver nanoparticles in order to reduce the size of the nanoparticles ensuring that the reduction of the silver ion, such as Ag+, and rate of release is controlled to the desired slowness that would effectively inhibit bacteria. Because of Liu’s showing, a skilled artisan would enjoy a reasonable expectation of success. Because 10 mg/mL lies within the claimed concentration range, a prima facie case of obviousness exists.

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments:
Applicant's arguments filed 08/23/2022 regarding the 103 rejections over Ciraldo in view of Jones, Sharma, Pacioni, Sen, and Shih as applied to Claims 1, 3-7, and 9-11 in view of Jiang et al., and over Ciraldo in view of Jones, Sharma, Pacioni, Sen, and Shih as applied to Claims 1, 3-7, and 9-11 above and in view of Liu have been fully considered but they are not persuasive. Specifically:
Applicant appears to suggest that the amendment overcomes the rejection because of the language indicating that the protein component contains at least S-H or N-H functional group that can reduce silver ions to silver atoms. Applicant alleges that none of the reference disclose or teaches this feature.  
The Examiner has weighed the argument and found it unpersuasive. Casein naturally contains S-H and N-H functional groups in its amino acids, as evidenced by Rafiq. As such, the required limitation is fulfilled.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) - 706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-Lisp.
Claims 1, 3-8, 10, and 21 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-14 of US 10,548,324 B2, hereinafter ‘324, in view of Ciraldo, Jiang, Sharma, Pacioni, Sen, Shih, and Liu, as evidence by Rafiq. 
Although the claims at issue are not identical, they are not patentably distinct from each other. 
The instant claims recite a method of manufacturing an antibacterial colloid, comprising steps of: providing and mixing raw materials or precursors constituting a ceramic substrate, a silver material or a precursor, and a template surfactant to form a mixture, wherein the raw materials or precursors comprise at least silicon and oxygen; wherein when a total quantity of the raw materials or the precursors thereof is M1 mole, a quantity of the silicon included in the raw material or the precursor thereof is Msi mole, a quantity of the silver material or the precursor thereof is Msilver mole, the Msi is at least 70% of the M1, and the Msilver is less than or equal to 10% of the M1; forming the initial gel by a sol-gel technique; providing a three-dimensional configuration template having a macroporous structure;  immersing the template in the initial gel at least one time;  forming the ceramic substrate by performing a heat treatment at or above 400°C on the template, wherein the ceramic substrate has a hierarchically meso-macroporous structure having a plurality of first silver nanoparticles confined therein, and the plurality of first silver nanoparticles have a slow release effect; providing a protein medium with the protein component containing at least S-H or N-F functional group that can reduce the silver ions to silver atoms; mixing and oscillating the medium with the ceramic substrate to cause  release of silver ions by slow release effect; and reducing a part of the plurality of silver ions to nucleate and grow by the protein component, wherein the part of the plurality of silver ions grow up to form a plurality of second silver nanoparticles; providing a filter to remove the ceramic substrate and impurities;  wherein the antibacterial colloid comprises the medium, the plurality of second silver nanoparticles having an average particle diameter less than 10 nm, and the plurality of silver ions having a concentration greater than 20 ppm, and the antibacterial colloid is free from nitrate ions; wherein the meso-macroporous structure comprises a plurality of macropores and wall having a plurality of arranged mesopores and the macropores are separated by the wall; wherein the template surfactant and the immersed three-dimensional configuration template are removed during heat treatment; wherein the protein component is casein obtained from animal milk or a plant extract; wherein the MSi is at least 70% and Msilver is 1%. 

The conflicting claims of ‘324, recite a method for manufacturing a ceramic material having a hierarchically meso-macroporous structure and nano-scale metal particles, the method comprising steps of: providing and mixing raw materials or precursors thereof to form the hierarchically meso-macroporous structure which composition at least includes silicon and oxygen, a metal material or a precursor thereof, and a template surfactant of forming a mesoporous structure to form a mixture; synthesizing the mixture to form an initial gel by sol-gel technique; providing a three-dimensional macroporous configuration template; immersing the three-dimensional macroporous configuration template in the initial gel at least once; and removing the three-dimensional macroporous configuration template and the template surfactant of forming the mesoporous structure during a heat treatment at a temperature of no less than 400° C. to form the ceramic material, wherein when a total quantity of the raw materials or the precursors thereof is M1 mole, a quantity of the silicon included in the raw material or the precursor thereof is Msi mole, and a quantity of the metal material or the precursor thereof is Mmetal mole, the Msi, is at least 70% of the M1 and the is  Mmetal 0-10% of the M1; wherein the ceramic material has the hierarchically meso-macroporous structure comprising a plurality of macropores and a wall having a plurality of arranged mesopores, and the plurality of macroropores are separated by the wall; wherein the wall is formed from the raw materials or the precursors; the nanoscale metal particles are confined in at least one of the plurality of arranged mesopores and have a positive slow release effect, releasing positively metal ions of at least 2 ppm within one hour in a hydrophilic medium selected from biological body fluid, a water-containing solution, a microbiological culture medium, etc.; the plurality of the macropores has a pore diameter of 200-700 µm, and at least one of the plurality of arranged mesopores has a pore diameter of 2-20 nm; wherein the Mmetal is 1% of the M1; comprising a step of providing a stabilizer in the mixture to reduce an aggregation or oxidization possibility of the metal material or the precursor thereof; wherein the nanoscale metal particles have a material selected from a group consisting of gold, silver, copper, zinc, and combinations thereof (Claims 1-14).
The instant claim differs with ‘324 in its recitation of antibacterial colloid and the protein component, wherein the protein component is casein obtained from animal milk or a plant extract. However, Ciraldo, Jiang, Sharma, Pacioni, Sen, Shih, and Liu, as evidence by Rafiq cure the deficiencies of ‘324. The teachings of these arts have been described in the 103 rejection supra. 
While ‘324 does not expressly teach the antibacterial colloid, which is free from nitrate ions, Ciraldo teaches calcination at high temperature which decomposes the silver precursors, thus suggesting that the nitrates are removed. Removal of the nitrates means that the free Ag+ ions is only being released from the Ag nanoparticle only and its release is controlled by the desired factors, i.e. nanoparticle size, etc. to obtain the desired antibacterial effects.  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Jiang with that of ‘324 and Ciraldo, and add the filtration step taught by Jiang. Filtration is a known technique in the art. For instance, Jiang discloses a method to remove the nanocomposite from impurities using filter paper or incorporating a filter system before particle collection ([0035], [0039]). Hence, one with ordinary skill in the art would have applied the known technique of filtration as taught by Jiang to the method of ‘324. It would have also been prima facie obvious to one of ordinary skill in the art before the effective filing date to use the teaching of Sharma and Pacioni, and use casein as organic material stabilizer in ‘324, and mixing and oscillating the casein medium with the ceramic substrate causing, in part, the growth of the first silver nanoparticle, and also the release of the silver ions. By mixing and oscillating the casein medium with the ceramic substrate, one would enjoy success in controlling the aggregation and nanoparticle size, which also dictates the leaching and release rates of the silver ions from the ceramic substrate that would exert biocidal effects, thereby modulating the concentration of the biocide released over the desired period of time. Additionally, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date, and with reasonable expectations of success, to combine the teachings of Sen and Shih, and make colloidal solutions containing silver nanoparticles, and control the release rates of the Ag+ ions from the composite of ‘324 to optimize the biocidal activity. Sen recognizes the addition of reductants.  Sharma teaches that casein can serve as reductant for the silver ions, and can stabilize nanoparticle growth. Sharma’s casein contain amino acids with S-H and N-H functional groups, including histidine, lysine, as well as cysteine and methionine as evidenced by Rafiq that can reduce silver ions to silver atoms.  Sharma and Pacioni teaches coatings including citrate and casein that could lead to neoformation of second silver nanoparticles. By controlling the size of these second silver nanoparticles formed, i.e. using particle size of less than 10 nm in diameter, Ag ion diffusion will be enhanced as Shih teaches that such event is observed in the smaller Ag particles, leading to Ag-doped MBG powders having better antibacterial properties than the commercial Ag powder. Per Sen, controlling the leaching rate of Ag+ finds applications for example in wound dressing, etc. providing motivation to a skilled artisan to control the second silver nanoparticle size taught by Sen and Shih in the method of ‘324, Ciraldo, Sharma and Pacioni. Because the sizes disclosed by the prior art lie inside the claimed range, a prima facie case of obviousness exists.
	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to combine the teachings of Liu with that of ‘324, Ciraldo,  Sharma, Pacioni, Sen, and Shih and use 10 mg/mL (or g/L) concentration of casein as protein medium for the silver nanoparticles in order to reduce the size of the nanoparticles ensuring that the reduction of the silver ion, such as Ag+, and rate of release is controlled to the desired slowness that would effectively inhibit bacteria. Because of Liu’s showing, a skilled artisan would enjoy a reasonable expectation of success. Because 10 mg/mL lies within the claimed concentration range, a prima facie case of obviousness exists.
Therefore, one of ordinary skill in the art, at the time the claimed invention was made, would have readily recognized that the claims of the instant application and those of ‘324 are obvious variants and are not patentability distinct.

Conclusion
	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE Y SILVERMAN whose telephone number is (571)272-2038.  The examiner can normally be reached on M-Th 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on (571) 272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.Y.S./Examiner, Art Unit 1616

/Mina Haghighatian/Primary Examiner, Art Unit 1616